Interim Decision #2271

MATTER OF SAMEDI

In Section 246 Proceedings
A-11186335

Decided by Board March 19, 1974
Where respondent's marriage to a United States citizen, which served as a basis
for visa availability for adjustment of status under section 245 of the Immigration and Nationality Act, as amended, was subsequently annulled in
California, adjustment of status is rescinded under section 246 of the Act
notwithstanding the fraud for which the marriage was annulled was unrelated to the immigration laws, since, under California law, the annulment
decree renders the marriage void ab initio, irrespective of the ground of
annulment.
ON BEHALF OF RESPONDENT:

Seymour Mandel, Esquire

3440 Wilshire Boulevard, #608
Los Angeles, California 90010

This is an appeal from the immigration judge's order of
November 4, 1970, rescinding the adjustment of status which had
been granted the respondent on April 24, 1969 pursuant to the
provisions of section 245 of the Immigration and Nationality Act.
The respondent obtained visa availability as an immediate relative, pursuant to section 201(b) of the Immigration and Nationality Act, as the spouse of a United States citizen. The appeal will be
dismissed.
The record relates to a 36-year-old unmarried male alien, a
native and citizen of Iran. The marriage which entitled him to
immediate relative status was annulled in California on October 3,
1969. The annulment action was brought by his wife on the ground
of his fraud in representing falsely that he would have children
with her. He defaulted in the action.
In California, judgments of annulment relate back to the date of
the marriage and constitute a finding that no marriage ever existed, irrespective of whether they be voidable or void marriages,
Matter of V—, 6 I. & N. Dec. 153 (B IA 1954). Counsel seeks to
distinguish the annulment in Matter of V—, supra, on the ground
that the fraud there involved related to the immigration laws and

was a fraud on the United States Government, whereas the fraud
625

Interim Decision #2271
for which the respondent's marriage was annulled (refusal to have
children) was unrelated to the immigration laws and was upon his
spouse only.
We see no basis for distinguishing Matter of V—, supra, on the
grounds suggested. The relation-back doctrine applies to all annulments in California, irrespective of the ground. The result of
the decree is a judicial determination that no marriage ever existed. Because the respondent's status was based on a marriage
which has been decreed never to have existed, the respondent was
not in fact eligible for the adjustment of status which he was
granted. Accordingly, the immigration judge was correct.
ORDER: The appeal is dismissed.

Maurice A. Roberts, Chairman, Dissenting:

I respectfully dissent from the decision of the Board. I would
reverse and remand for further proceedings.
The facts of record are not in substantial dispute. The respondent is a 36-year-old alien, a native and citizen of Iran, who was
admitted to the United States on August 31, 1960 as a nonimmigrant student and remained longer than permitted. On April 12,
1968, during the pendency of deportation proceedings against him,
he married Patty Gale Terry, a United States citizen, on whose
visa petition he was accorded immediate relative status on October 17, 1968 under section 201(b) of the Immigration and Nationality Act. On April 24, 1969, the immigration judge granted respondent's application for adjustment of status under section 245 of the
Act. His wife thereafter filed a complaint for annulment in a
California court, alleging that the marriage had been induced by
the respondent's fraudulent concealment of his intention not to
have children. A default judgment of annulment was entered by
the court on October 3, 1969. Rescission proceedings under section
246 of the Act were initiated on March 30, 1970 by the filing of a
notice of intention to rescind, based on a series of factual allegations (Ex. 1). Respondent contested the action and demanded a
hearing.
At the hearing, the Service relied exclusively on the record of

the annulment to prove its charge that the respondent was not in
fact eligible for the section 245 adjustment. Counsel for the
respondent sought a continuance in order to determine what
evidence to present. The immigration judge denied the continuance, concluding that under Matter of V—, 6 I. & N. Dec. 153 (BIA
19M), the California annulment decree made out a ease which
could not be challenged by evidence. In his order before us on
626

Interim Decision #2271
appeal, the immigration judge held that under Califronia law the
annulment decree rendered the marriage void ab initio, thereby
retroactively undermining the visa petition approval based on that
marriage and rendering the respondent ineligible for a visa and
hence ineligible for section 245 adjustment. Rescission was ordered. The Board today endorses that action, relying on the
rationale of Matter of V—, supra. In my view, that decision is
distinguishable and does not compel the result reached by the
Board.
A rescission order under section 246 divests the alien of his
previously granted status as a lawful permanent resident and

paves the way for his deportation if he does not depart from this
country. To support rescission, the administrative fact findings
must be based on evidence which is clear, convincing and unequivocal, Waziri v. INS, 392 F. 2d 55 (CA. 9, 1968); Rodrigues v. INS,
389 F.2d 129 (CA. 3, 1968); Yaido v. INS, 424 F.2d 501 (CA. 6, 1970).
By analogy to the rule of construction laid down for deportation
statutes, section 246 should be narrowly construed. "[S]ince the
stakes are considerable for the individual, we will not assume that
Congress meant to trench on his freedom beyond that which is
required by the narrowest of several possible meanings of the words

used." Fong Hate Tan v. Phelan, 333 U.S. 6 at p. 10 (1948).
Matter of V—, supra, was not a rescission case. It arose under
section 3 of the Gigolo Act of May 14, 1937, which provided for the
deportation of "any alien who at any time after entering the
United Sates is found to have secured either a nonquota or
preference-quota visa through fraud, by contracting a marriage
which, subsequent to entry into the United States, has been
judicially annulled retroactively to date of marriage." The question there presented was whether the California annulment had
such retroactive effect. We held that it had .l. The statute there

involved was geared, in terms, to a marriage "judicially annulled
retroactively to date of marriage." The rescission statute now
confronting us contains no such provision. Matter of V—, supra, is
inapposite to the present case, in my view.
It is interesting to note that the 1937 Gigolo Act's counterpart in
the present Act contains no similar provision. Under section
241(cX1) of the present Act, a judicial annulment or divorce within
two years after entry on documents based on marriage within the
prior two years creates merely a rebuttable presumption of fraud,
which leaves the way open for the alien to show that the marrige
was not in fact "contracted for the purpose of evading any
1

A contrary view was expressed in Ciam v. Adkins, 126 F. Supp. 828 (N.D.

Texas 1954).

627

Interim Decision #2271
provisions of the immigration laws." Had the respondent obtained
a visa, rather than section 245 adjustment, on the basis of his
marriage to Patty Gale Terry, her annulment decree would not
have had conclusive effect. Section 241(c) is designed to deal
specifically with immigration status obtained by fraudulent marriages contracted for the purpose of evading the provisions of our
immigration laws. In applying the provisions of section 246, which
are general in nature, we should not assume that Congress
intended an annulment decree to have conclusive effect beyond
that which it would have in the provisions of section 241(c), which
were specifically tailored to deal with sham immigration marriages.
Even taken at face value, the annulment decree entered against
the respondent does not make out a fraud against the United
States. At most it makes out a case of fraud against Patty Gale
Terry. Insofar as concerns the United States, there is nothing to
indicate that respondent's marriage to Miss Terry was a sham,
entered into without marital intent for the purpose of evading our
immigration laws. There is nothing in this record to show that on
April 24, 1969, when respondent's status was adjusted under
section 245, he "was not in fact eligible for such adjustment of
status" within the meaning of section 246 (emphasis supplied).
Quite the contrary, he was then clearly in fact married to Miss
Terry and eligible for adjustment of status. The most that can be
said is that he was not then "in law" eligible for such adjustment.
That conclusion can be reached only by resort to the legal fiction
of "relation back" which would render the marriage void ab
In my view, we should not indulge in that fiction here.
While it may be true, as we concluded in Matter of V—, supra,
that in California an annulment decree has such retroactive effect,
the same cannot be said with respect to similar judgments in other
states. See Matter of M—, 3 I. & N. Dec. 25 (BIA 1947) (New York);
Matter of B—, 3 L & N. Dec. 102 (BIA 1947) (New York); Matter of
T , 3 L & N. Dee. 528 (BIA 1949) (Texas); Matter of R—, 4 L & N.
Dec. 345 (Central Office 1951) (District of Columbia).
Section 246, which is restrictive of the rights of resident aliens,
should be narrowly construed. Rescission thereunder should not
be made to depend on the vagaries of the laws of the different
states with respect to whether or not an annulment decree makes
the marriage void ab initio. Cf. Matter of A— F—, 8 L & N. Dec.
429, 446 (A.G. 1959).
It seems to me that the Board's decision in this case is inconsistent with the position it announced in Matter of Yaldo, 12 I. & N.
Dec. 830 (BIA 1968), affirmed Yaldo v. INS, 424 F.2d 501 (C.A. 6,
1970). In that case, the alien's wife had obtained an annulment on
—

628

Interim Decision #2271
charges that he married her without marital intent but solely to
obtain permanent residence. At the rescission proceedings under
section 246, the Service did not rely exclusively on the annulment
decree but also presented the testimony of the former wife. In
sustaining the rescission order, we gave prima facie rather than
conclusive effect to the annulment decree, pointing out (footnote 1)
that "This Board has held that the relation back theory of an
annulment decree is not followed blindly where to do so would

result in an injustice to an innocent respondent. Matter of B—, 3 I.
& N. Dee. 102, BIA, 1947."
Here, the Service tried the charge on the theory that the
annulment decree was conclusive and it made no effort to prove by
other evidence that the marriage was entered into by the respondent in bad faith for the purpose of evading the immigration laws.

The immigration judge accepted that theory and refused to afford
counsel for respondent an opportunity to present evidence. In my
view, the hearing should be reopened and the record remanded to
the immigration judge for further hearing, at which both sides
would have the opportunity to present evidence as to the bona
fides of the marriage. The immigration judge should then make
his findings as to whether the respondent was in fact eligible for
his section 245 adjustment, without giving the annulment decree
conclusive effect as voiding the marriage ab initio.
Warren R. Torrington, Member, Concurring:

The dissenting opinion requires a few comments.
Section 241(c)(1) of the Immigration and Nationality Act, to
which the dissenting opinion so extensively refers, is not pertinent.
It deals with the procurement of visas or other documentation by
fraud, an issue not involved in this case. The comparisons attempted in the dissenting opinion are, at best, interesting speculations.
The validity of a marriage does indeed depend on the laws of the
particular jurisdiction. That fact does not make the decision
vagarious or freakish. There is no federal law of marriage, divorce
or annulment in the United States.
Matter of Yaldo, 12 I. & N. Dec. 830 (B IA 1968), cited in the
dissenting opinion, is inapposite. There the issues were whether it
had been proper to permit the ex-wife, a party to a sham marriage,
to testify to confidential communications made during the course
of the marriage, and whether the government had sustained its
burden of proof. Matter of B—, 3 I. & N. Dec. 102 (BIA. 1947) which
had been mentioned in a footnote, in Matter of Yaldo, supra, had
dealt with a special, sympathetic situation, and had misinterpreted the law of New York.
I concur in the dismissal of the appeal.
629

